Case 1:19-cv-00075-TSK Document 24 Filed 08/29/19 Page 1 of 2 PageID #: 236



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG


WILLIAM HYMAN, CHAD THOMPSON,
and MARISSA RINEHART,

                 Plaintiffs,

v.                                              CASE NO. 1:19-cv-75
                                                     (KLEEH)

CITY OF SALEM, WEST VIRGINIA,

                 Defendant.

                                    ORDER

      The Court held a status conference in this matter on August

26,   2019   [Dkt.   No.   23],   during    which   the   parties   discussed

Plaintiffs’ petition for attorney’s fees and costs.            It is ORDERED

that Plaintiffs’ petition for attorney’s fees and costs be filed

by September 16, 2019.       Any response must be filed by September

30, 2019, with any reply in support thereof filed by October 7,

2019.   It is further ORDERED that the parties conduct mediation on

the issue of Plaintiffs’ attorney’s fees and costs before November

21, 2019.     The parties may apply to the Court for a volunteer

mediator or hire a private mediator.          Within ten (10) days of the

conclusion of mediation, the mediator shall file with the Clerk’s

Office a Report of Mediator form.           This form can be found on the

Court’s website at www.wvnd.uscourts.gov under the “Forms” link.
Case 1:19-cv-00075-TSK Document 24 Filed 08/29/19 Page 2 of 2 PageID #: 237



This form shall be filed with the Clerk’s Office at the Clarksburg,

West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record.

DATED: August 29, 2019


                                  /s/ Thomas S. Kleeh_______
                                  THOMAS S. KLEEH
                                  UNITED STATES DISTRICT JUDGE




                                    2
